Citation Nr: 0734777	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-33 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2006.  A transcript of that hearing has 
been associated with the claims folder.

The case returns to the Board following a remand to the RO in 
June 2007.  


FINDING OF FACT

There is no competent evidence of a nexus between any current 
left inguinal hernia and the veteran's period of active 
service from July 1952 to July 1954.


CONCLUSION OF LAW

Service connection for a left inguinal hernia is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Service records indicate that the veteran suffered a 
contusion to his left groin in April 1954 when a weapon fell 
against him, followed by complaints of pain for approximately 
one month.  X-ray examinations were negative for any chronic 
condition.  Although the veteran complains that the current 
pain in his left testicle is the same that he experienced in 
service, his July 1954 separation examination indicated that 
his genitourinary system was normal.  

The veteran was diagnosed with a left inguinal hernia and 
underwent a herniorrhaphy in December 1960.  The December 
1960 discharge report indicates that the veteran first 
noticed the left inguinal hernia in August 1958, 
approximately four years after his discharge from service.

However, the Board finds that the preponderance of the 
evidence is against service connection for a left inguinal 
hernia. Id.  There is no competent evidence of a nexus 
between the veteran's inguinal hernia and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  The veteran was 
afforded a VA examination in July 2007.  The examiner opined 
that the veteran's left inguinal hernia is less likely as not 
a result of the left groin injury that caused his contusion 
in April 1954.  The examiner further noted that there is no 
current evidence of a left inguinal hernia.  None of the 
medical evidence of record in any way relates a current 
disability to an injury incurred or aggravated in service 
many years ago.  

The veteran alleges that he incurred the disorder at issue in 
service.  Again, the veteran's personal opinion as to the 
etiology of his disorder is not competent evidence required 
to establish service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Furthermore, there is no 
current diagnosis of an injury of the left groin.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In summary, the Board finds that the preponderance of the 
evidence is against service connection for a left inguinal 
hernia.  38 U.S.C.A. § 5107(b).  The appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letter dated 
June 2003, as well as in the August 2005 statement of the 
case and the July 2007 supplemental statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2005 statement of the 
case and the August 2007 supplemental statement of the case 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the August 2003 rating decision, see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), he 
was provided with such notice in the August 2007 supplemental 
statement of the case.  Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a), 
38 C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with such 
notice by letter dated July 2007 as well as in the August 
2007 supplemental statement of the case.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as has 
been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
as well as a VA examination.  See 38 U.S.C.A. § 5103A(d).  In 
addition, the veteran provided additional records as well as 
lay evidence in the form of his own written statements and 
testimony at his July 2006 Travel Board hearing.  As there is 
no indication of further outstanding evidence, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.


ORDER

Service connection for a left inguinal hernia is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


